Name: Commission Regulation (EC) No 1003/94 of 29 April 1994 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  processed agricultural produce;  distributive trades
 Date Published: nan

 30 . 4. 94 Official Journal of the European Communities No L 111 /77 COMMISSION REGULATION (EC) No 1003/94 of 29 April 1994 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 17 ( 1 ) of Commission Regulation (EEC) No 1107/68 is replaced by the following : ' 1 . The aid rate for private storage shall be : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 8 (5) thereof, (a) for Grana padano, ECU 2,00 per tonne per day ; (b) for Parmigiano-Reggiano, ECU 1,80 per tonne per day.' Whereas Article 17 ( 1 ) of Commission Regulation (EEC) No 1107/68 (3), as last amended by Regulation (EEC) No 2441 /93 (4), sets the private storage aid rates for Grana padano and Parmigiano-Reggiano cheeses ; whereas these rates should be adjusted in the case of new storage contracts, in line with changes in the storage costs for these cheeses ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to storage contracts concluded as from the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28. 6 . 1968 , p. 13 . (2) OJ No L 30, 3 . 2. 1994, p. 1 . (3) OJ No L 184, 29. 7. 1968, p. 29. O OJ No L 224, 3 . 9 . 1993, p . 5.